Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 22-41 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority: This application is a CON of 16/129,632 filed 09/12/2018 now US PAT 11108687.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/27/2021, 6/10/2022 and 8/16/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 22-41 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 22 recites in lines 2-3, “deploying, at a plurality of resources, logic implementing respective virtualized network functions of a first application, wherein at least one resource of the plurality of resources comprises a virtual machine”. 

It is unclear as to what is meant by deploying at “a plurality of resources”. Applicant fails to provided antecedent basis for the claim terminology “a plurality of resources”. 
Instant specification discloses, see para. 0091, “Several different network-accessible services may be implemented at provider network 1100 of FIG. 11, including, for example, a virtual computing service (VCS) 1105, a storage service 1140 and a database service 1144. The VCS may comprise a plurality of virtualization hosts (VHs) 1152, such as 1152A, 1152B, 1152K and 1152L in the depicted embodiment, at each of which one or more virtual machines (VMs) 1160 (e.g., VMs 1160A, 1160B, 1160C, 1160P and 1160T) may be instantiated on behalf of one or more VCS clients. Each virtualization host may also include other components not shown in FIG. 11, such as a respective virtualization manager acting as an intermediary between the VMs of the host and at least some of the hardware components of the host. In some embodiments, at least some portions of a virtualization manager may be implemented at an offloading device, such as a card that is attached via a peripheral bus to the CPUs of the virtualization host. Such offloading techniques may, for example, enable a larger fraction of the computing resources of the virtualization hosts to be deployed to the virtual machines set up on behalf of clients, as opposed to being deployed for virtualization management tasks.”

Also, it is unclear whether at least one resource of the plurality of resources comprises a virtual machine”, since, a virtual machine, in a computer art, is computer resources that use software instead of a physical computer to run programs and deploy apps. It is unclear whether a resource comprises a virtual machine or a virtual machine comprises a resource. The specification fails to provide clear explanation also.
Claims 29 and 36 are also rejected for the same reason as set forth above for claim 22.
Claims 23-29, 30-35 and 37-41, are also rejected since they are dependent on the rejected base independent claims 22, 29 and 36, respectfully, as set forth above.

The term “some" in claims 22, 29 and 36 is a relative term which renders the claim indefinite.  The term “some" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 22, 29, and 36 recites “…a message processed using at least some virtualized network functions of the first application …” in lines 6-7. The term “some” is indefinite because one of ordinary skill in the art would not know what is meant by “ssome virtualized network functions of the first application”.
Claims 23-29, 30-35 and 37-41, are also rejected since they are dependent on the rejected base independent claims 22, 29 and 36, respectfully, as set forth above.

Claims 24, 31 and 38 recites, “…configuring a particular resource of the plurality of resources in single-tenant mode, “such that” the particular resource is utilized for no more than one application …”, in lines 1-3. It is unclear as to what steps need to be performed “such that” “the particular resource is utilized for no more than one application”. The claim is indefinite.

Claims 32 and 39, are also rejected since they are dependent on the rejected base dependent claims 31 and 38 respectfully, as set forth above.

Claims 29-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 29 fails to recite the claim structure in the body of the claim.
In particular, claim 29 recites,  A system, comprising: one or more computing devices; wherein the one or more computing devices include instructions that upon execution on or across the one or more computing devices:”, and thus the claim is a machine claim. 
	Yet, in the body of the claim recites steps/actions “deploy, at a plurality of resources  …”, “cause, by an orchestrator, output  …”, “transmit, to a destination …”, without any structure required by the machine claim, which create confusion when directed infringement occurs.
	The claim is indefinite. See IPXL v. Amazon, 430 F.3d 1377, 1384 (Fed. Cir. 2005)
Claim 30-35 are also rejected since they are dependent on the rejected base independent claim 29 as set forth above.

For purpose of examination, the examiner interprets the limitation as best understood.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 22, 26, 29, 33, 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (US Pub. No.: 2015/0244643), and further in view of YU (US Pub No.: 2019/0158396).

As per claim 22, Kinoshita A computer-implemented method (see Fig.5, a block diagram illustrating an example of the software configuration of the resource management apparatus, see Fig.6, para. 0139), comprising: 
deploying, at a plurality of resources (see Fig.6, Fig.7, Resource ID and Resource Type), logic implementing respective virtualized network functions of a first application, wherein at least one resource of the plurality of resources comprises a virtual machine (see Fig.2-3, Fig.5-7, para. 0074-0079, the resource 1 have a network virtualization function 104, when the resource 1 is a host computer and hypervisor software which virtualizes a server is introduced into the resource 1, the hypervisor software, or virtual switch software running on the hypervisor software, function as the network virtualization function 104. In the case where the resource 1 has the network virtualization function 104, communication over the service network 2 is virtualized by the network virtualization function 104, see also para. 0097-0101);
causing, by an orchestrator, output of at least a particular virtualized network function of the first application to be obtained at another virtualized network function of the first application (see Fig.3, para. 0091, 0097-0101, interfaces to the logical service network apparatus 400 and 402 and the logical infrastructure network apparatus 401 and 403 are generated by a logical network apparatus interface function 611 of the resource management apparatus 5 to be provided to the terminals 8 of the resource users A and B. The logical network apparatus interface function 611 uses resources that are allocated to the resource users A and B out of physical resources of the service network apparatus 200 and the infrastructure network apparatus 203 to generate the logical service network apparatus 400 and 402 and the logical infrastructure network apparatus 401 and 403, and provides the generated logical network apparatus to the terminals 8. In short, the logical network apparatus are abstracted (virtualized) functions of a plurality of physical network apparatus or part of physical network apparatus, see also 0138-0139, a network virtualization function 612 enables the logical network apparatus interface function 611 to couple the terminals 8 to the logical service networks 71, which are created by virtualization for the resource users A and B, respectively, and to the logical infrastructure networks 72, which are created by virtualization for the resource users A and B, respectively); and 
process a request using at least some virtualized network functions of the first application (see Fig.15, Fig.16, Fig.20, para. 0249-0259, Through the processing described above, when a request to add a logical network apparatus and the resource 1 is received from the terminal 8 of a resource user and there is an available resource, the resource management function 600 of the resource management apparatus 5 generates the logical network 70 (a logical service network apparatus and a logical infrastructure network apparatus), and allocates the resource 1 and a virtual network).

Kinoshita however does not explicitly disclose transmitting, to a destination associated with the first application, a message processed using at least some virtualized network functions of the first application;

Yu however disclose transmitting, to a destination associated with a first application, a message processed using at least some virtualized network functions of a first application (See Fig.1-2, Fig.4, para. 0078-0080, Step 401: The VM1 sends, by using a VF that is connected to the VM1, the data packet whose destination is the VM2. A destination IP address of the data packet is an IP address of the VM2, and a destination MAC address of the data packet is a MAC address of an uplink port of the first virtual bridge on the host 1. The data packet carries a VLAN identifier of the VF / a message processed using at least some virtualized network functions of a first application. Step 402: The first switching equipment of the network interface card of the host 1 receives the data packet, and sends the data packet to the first virtual bridge according to the destination MAC address of the data packet by using the uplink port.)

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of transmitting, to a destination associated with a first application, a message processed using at least some virtualized network functions of a first application, as taught by Yu, in the system of Kinoshita, so that a virtual bridge transfers the data packet to the virtual network function module and the virtual network function module provides abundant network functions for the data packet, see Yu, paragraphs 6-7.

As per claim 26, the combination of Kinoshita and Yu disclose the computer-implemented method as recited in claim 22.

Kinoshita further disclose based at least in part on one or more metrics collected from the plurality of resources, scaling up the first application, wherein the scaling up comprises deploying at least one of the respective virtualized network functions of the first application to an additional resource (see Fig.9, para. 0246-0249, in Step 3007, the resource management function 600 determines whether or not there is an available resource on the basis of the result of the available resource search in Step 3006. The resource management function 600 proceeds to Step 3008 when there is an available resource, in Step 3008, the resource management function 600 obtains the resource ID 1000 of the available resource from the resource management table 601. The resource management function 600 refers to the resource ID 1022 of the physical network apparatus-resource mapping table 603 of FIG. 8).

As per claim 29, claim 29 is rejected the same as claim 22. Kinoshita also disclose A system (see Fig.1, Fig.5, a data center resource allocation system, see para. 0055-0060), comprising: 
one or more computing devices (see Fig.1, Fig.5, a host computer 10, see para. 0062, the resource 1 includes a host computer 10, storage 11, an appliance 12, and a resource user management apparatus 13. The constituents of the resource 1 can be physical apparatus or virtual apparatus, see also Fig.4, para. 0119); 
wherein the one or more computing devices include instructions that upon execution on or across the one or more computing devices (see Fig.4, Fig.5, para. 0118-0125, a program executed by the control unit 501 and data used by the program is stored in the storing unit 502, the apparatus 500 is provided with a plurality of communication interfaces 505).

As per claim 33, claim 33 is rejected the same as claim 26.
As per claim 36, claim 36 is rejected the same as claim 22.
As per claim 40, claim 40 is rejected the same as claim 26.


Claims 23, 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (US Pub. No.: 2015/0244643), in view of YU (US Pub No.: 2019/0158396) and further in view of Tubaltsev (US Pub, No.:2015/0263899).

As per claim 23, the combination of Kinoshita and Yu disclose the computer-implemented method as recited in claim 22.

The combination of Kinoshita and Yu however does not explicitly disclose deploying a virtualized network function of a second application at a particular resource of the plurality of resources, wherein logic implementing a virtualized function of the first application is also deployed at the particular resource; and transmitting, to a destination associated with the second application, a message processed at the particular resource using the virtualized network function of the second application.

Tubaltsev however disclose deploying a virtualized network function of a second application at a particular resource of the plurality of resources, wherein logic implementing a virtualized function of the first application is also deployed at the particular resource; and transmitting, to a destination associated with the second application, a message processed at the particular resource using the virtualized network function of the second application (see Fig.2, Fig.3, para, 0043-0044, 0046, 0063, the logical controller 310 translates logical control plane data into logical forwarding plane data (e.g., logical flow entries that include a match over logical network parameters, such as logical addresses, logical ingress ports, etc.), then translates the logical forwarding plane data into universal physical control plane data. In some embodiments, the logical controller application stack includes a control application for performing the first translation and a virtualization application for performing the second translation. Both of these applications, in some embodiments, use a rules engine for mapping a first set of tables into a second set of tables. That is, the different data planes are represented as tables (e.g., nLog tables), and the controller applications use a table mapping engine (e.g., an nLog engine) to translate between the planes (e.g., by applying join operations on the tables). The input and output tables, in some embodiments, store sets of data tuples that define the different planes of data).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of deploying a virtualized network function of a second application at a particular resource of the plurality of resources, wherein logic implementing a virtualized function of the first application is also deployed at the particular resource; and transmitting, to a destination associated with the second application, a message processed at the particular resource using the virtualized network function of the second application, as taught by Tubaltsev, in the system of Kinoshita and Yu, so as to provide a network control system that enables logical networks operating in a network managed by the network control system to peer with and advertise routing information to physical routers outside of the managed network, see Tubaltsev, paragraphs 6-7.

As per claim 30, claim 30 is rejected the same as claim 23.
As per claim 37, claim 37 is rejected the same as claim 23.

Claims 24, 31-32 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (US Pub. No.: 2015/0244643), in view of YU (US Pub No.: 2019/0158396) and further in view of Mudigonda (US Pub, No.:2014/0115584).

As per claim 24, the combination of Kinoshita and Yu disclose the computer-implemented method as recited in claim 22.

The combination of Kinoshita and Yu however does not explicitly disclose configuring a particular resource of the plurality of resources in single-tenant mode, such that the particular resource is utilized for no more than one application.

Mudigonda however disclose configuring a particular resource of the plurality of resources in single-tenant mode, such that the particular resource is utilized for no more than one application (see para, 0025, 0033-0036, 0067, 0072, each tenant {single tenant} in the network architecture 100 (e.g., tenants "A", "B", and "C") has its own private IP and MAC address spaces to facilitate tenant isolation in the network as well as to enable L2 and L3 virtualization, the entire private IP address of a tenant forms a single MAC address space. Each tenant can specify multiple IP subnets, each supported by one of several MAC address spaces. For each IP subnet, a tenant can also specify the IP address of a virtual IP router, also per para. 0072,  the network architecture makes use of only standard header formats: this makes all important tenant information available in header fields that are supported by even the most basic ACL mechanisms, an Access Control Lists match all packets belonging to a single tenant simply by using the low-order bits of the IP address (the tenant ID), see also para. 0037 ).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of configuring a particular resource of the plurality of resources in single-tenant mode, such that the particular resource is utilized for no more than one application, as taught by Mudigonda, in the system of Kinoshita and Yu, so as to support multi-tenancy in an efficient and scalable fashion and enable low cost or ease of operation, see Mudigonda, paragraphs 2, 16-18.

As per claim 31, the combination of Kinoshita and Yu disclose the system as recited in claim 29.

The combination of Kinoshita and Yu however does not explicitly disclose wherein the one or more computing devices include further instructions that upon execution on or across the one or more computing devices: configure a particular resource of the plurality of resources in single-tenant mode, such that the particular resource is utilized for no more than one application.

Mudigonda however disclose wherein one or more computing devices include further instructions that upon execution on or across one or more computing devices: configure a particular resource of the plurality of resources in single-tenant mode, such that the particular resource is utilized for no more than one application (see para, 0025, 0033-0036, 0067, 0072, each tenant {single tenant} in the network architecture 100 (e.g., tenants "A", "B", and "C") has its own private IP and MAC address spaces to facilitate tenant isolation in the network as well as to enable L2 and L3 virtualization, the entire private IP address of a tenant forms a single MAC address space. Each tenant can specify multiple IP subnets, each supported by one of several MAC address spaces. For each IP subnet, a tenant can also specify the IP address of a virtual IP router, also per para. 0072,  the network architecture makes use of only standard header formats: this makes all important tenant information available in header fields that are supported by even the most basic ACL mechanisms, an Access Control Lists match all packets belonging to a single tenant simply by using the low-order bits of the IP address (the tenant ID), see also para. 0037).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of herein one or more computing devices include further instructions that upon execution on or across one or more computing devices: configure a particular resource of the plurality of resources in single-tenant mode, such that the particular resource is utilized for no more than one application, as taught by Mudigonda, in the system of Kinoshita and Yu, so as to support multi-tenancy in an efficient and scalable fashion and enable low cost or ease of operation, see Mudigonda, paragraphs 2, 16-18.

As per claim 32, the combination of Kinoshita, Yu and Mudigonda disclose the system as recited in claim 29.

Mudigonda further disclose wherein the one or more computing devices include further instructions that upon execution on or across the one or more computing devices: determine, based at least in part on input received via a programmatic interface, that the particular resource is to be configured in single-tenant mode (see Fig.4, para. 0035-0038, the special IP address format 415 is used for the IP addresses for the servers 405a-d and to guide packets to the VIFs in the VMs 410a-m. The special IP addresses depend on the switch's port number to which the server is connected and the tenant to which they belong. Each set of virtual machines on a single server belonging to a single tenant is collectively associated with a special IP address of the form 10.p.&lt;tenant_ID&gt;. For example, VIF 410a in server 405a is reached via the special IP address 10.1.12.10 as the server 405a is connected to port 1 of the switch 400 and the VIF belongs to tenant "A" with ID 12.10. VIFs 410d and 410k also belonging to tenant "A" are reached the special IP addresses 10.2.12.10 and 10.15.12.10 as they are in servers 405b and 405d respectively connected to ports 2 and 15 of the switch 400).

As per claim 38, claim 38 is rejected the same as claim 31.
As per claim 39, claim 39 is rejected the same as claim 32.

Claims 27-28, 34-35 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (US Pub. No.: 2015/0244643), in view of YU (US Pub No.: 2019/0158396) and further in view of Gupta (US Pub. No.:2016/0352865).

As per claim 27, the combination of Kinoshita and Yu disclose the computer-implemented method as recited in claim 22.

The combination of Kinoshita and Yu however does not explicitly disclose obtaining a request, via a programmatic interface, for metrics associated with at least the particular virtualized network function of the first application; and presenting, in response to the request for metrics, one or more metrics collected with respect to the particular virtualized network function.

Gupta however disclose obtaining a request, via a programmatic interface, for metrics associated with at least the particular virtualized network function of the first application; and presenting, in response to the request for metrics, one or more metrics collected with respect to the particular virtualized network function (see Fig.1, para. 0051-0053, he control client and session initiator may run on different devices, e.g., on SDN controller 14 and router 8, respectively, and communicate data to SDN controller 14. This data, which may include the measured service KPIs such as service latency and service load, may be used by SDN controller 14 and/or NFV orchestrator 13 for traffic engineering and optimization of services traffic in terms of latency and load balancing, see also para. 0056-0057,  these nodes may be two compute nodes, one compute node and one service node, or two service nodes that are geographically separate. Service latency and service load measurements may be calculated for any service provided by service nodes 10. The service may be running on VMs of service nodes 10, or running on a physical chassis of service nodes 10 or data center 9, see also para. 0115, report generation unit 226 may aggregate the reporting information and generate a report for customers or an administration).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of obtaining a request, via a programmatic interface, for metrics associated with at least the particular virtualized network function of the first application; and presenting, in response to the request for metrics, one or more metrics collected with respect to the particular virtualized network function, as taught by Gupta, in the system of Kinoshita and Yu, so as to enable selecting and monitoring any of a plurality of service KPIs for a given service supported at a TWAMP server. The service KPIs may include one or more of keepalive measurements, round trip time measurements, path delay measurements, service latency measurements, or service load measurements. The TWAMP extensions for the service KPIs may be used in both conventional network architectures and in SDN and NFV architectures, see Gupta, paragraphs 4-7.

As per claim 28, the combination of Kinoshita and Yu disclose the computer-implemented method as recited in claim 22.

The combination of Kinoshita and Yu however does not explicitly disclose obtaining a request, via a programmatic interface, to modify a configuration of at least the particular virtualized network function of the application; and changing, in response to the request to modify the configuration, a set of resources used to implement the particular virtualized network function.

Gupta however disclose obtaining a request, via a programmatic interface, to modify a configuration of at least the particular virtualized network function of the application; and changing, in response to the request to modify the configuration, a set of resources used to implement the particular virtualized network function (see para. 0088-0090, command line interface daemon 92 (“CLI 92”) provides an interface by which an administrator or other management entity may modify the configuration of router 80 using text-based commands. Simple Network Management Protocol daemon 99 (“SNMP 99”) comprises an SNMP agent that receives SNMP commands from a management entity, such as SDN controller 14 (FIG. 1), to set and retrieve configuration and management information for router 80. Using CLI 92 and SNMP 99, one or more management entities may enable/disable and configure services, install routes, enable/disable and configure rate limiters and configure interfaces).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of obtaining a request, via a programmatic interface, to modify a configuration of at least the particular virtualized network function of the application; and changing, in response to the request to modify the configuration, a set of resources used to implement the particular virtualized network function, as taught by Gupta, in the system of Kinoshita and Yu, so as to enable selecting and monitoring any of a plurality of service KPIs for a given service supported at a TWAMP server. The service KPIs may include one or more of keepalive measurements, round trip time measurements, path delay measurements, service latency measurements, or service load measurements. The TWAMP extensions for the service KPIs may be used in both conventional network architectures and in SDN and NFV architectures, see Gupta, paragraphs 4-7.

As per claim 34, claim 34 is rejected the same as claim 27.
As per claim 35, claim 35 is rejected the same as claim 28.
As per claim 41, claim 41 is rejected the same as claim 28.

Allowable Subject Matter
Claim 25  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
          a.       Rajahalme (US 2015/0281081) – see para. 0042, 0062, 0119.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469